Willson, Judge.
An indictment under Article 110 of the Penal Code, for pursuing an occupation taxed by law, without first obtaining a license therefor, must allege the amount of taxes due, as that is the basis of the penalty. (Spears v. The State, 8 Texas Ct. App., 467; Crews v. The State, 10 Texas Ct. App., 393.) See these cases for the essential allegations in such indictments.
As the indictment in this case contains no such allegation, it is fatally defective, and therefore the judgment is reversed and the prosecution dismissed.

Reversed and dismissed.

Opinion delivered May 26, 1883.